Case 20-31778-KLP        Doc 32    Filed 10/08/20 Entered 10/08/20 10:55:06              Desc Main
                                   Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

   IN RE:

   PATRICK J. HOSTY                                               Case No. 20-31778
                                                                  Chapter 13



     OBJECTION TO CHAPTER 13 PLAN CONFIRMATION BY SECURED CREDITOR
                      APPLE FEDERAL CREDIT UNION



            Apple Federal Credit Union, by and through undersigned counsel of record object to

   the confirmation of the Amended Chapter 13 plan for the following reasons:



            1) On April 1, 2020 the Debtor filed for relief under Chapter 13 of the United States

               Bankruptcy Code.

            2) On June 10, 2019, the Debtor obtained a purchase money loan from Apple

               Federal Credit Union secured by the Debtor’s 2018 Jeep Renegade.

            3) On June 10, 2020, Apple Federal Credit Union filed a proof of claim herein

               asserting that as of the date of the petition, it was owed $34,217.50 at an interest

               rate of 7.14%.

            4) The original proposed Chapter 13 plan provided for the pre-petition arrears to be

               paid through the plan and post-petition payments to be maintained by Apple

               Federal Credit Union. The pre-petition arrears as stated in the proof of claim

               were $1,732.56.

            5) The Debtor did not make post-petition payments to Apple Federal Credit Union.




                                                      1
Case 20-31778-KLP    Doc 32    Filed 10/08/20 Entered 10/08/20 10:55:06              Desc Main
                               Document     Page 2 of 4


        6) On or about September 4, 2020, Apple Federal Credit Union filed a Motion for

           Relief from the Automatic Stay. The post-petition arrears as of the filing of the

           motion were $3,457.50 including $750.00 attorney’s fees and $181.00 in costs for

           filing the Motion for Relief from Stay.

        7) On September 25, 2020, the Plan was confirmed.

        8) On September 29, 2020, one day prior to the hearing on the Motion for Relief

           from Stay, the Debtor filed an Amended proposed plan providing for adequate

           protection to be paid by the Trustee in the amount of $150.00 per month and

           providing for payment to Apple Federal Credit Union through the plan in the

           amount of $39,411.00 at 4.25% interest in satisfaction of its claim.

        9) The balance owed to Apple Federal Credit Union as of the filing of the Amended

           Plan on September 29, 2020 was $40,688.42 including $750.00 attorney’s fees

           and $181.00 costs incurred for the Motion for Relief from Stay.

        10) The Debtor is unable to “cram-down” the vehicle as the debt was incurred within

           one year of the bankruptcy filing pursuant to Section 1325 and Section 506 of the

           United States Bankruptcy Code.

        11) The Debtor is unable to “cram-down” the vehicle as the debt was incurred within

           the 910 day period preceding the date of the filing of the petition and the

           collateral for that debt consists of a motor vehicle. See 11 U.S.C. §1325.

        12) In Till v. SCS Credit Corp, the Supreme Court adopted a formulaic approach to

           determining the proper cram down interest rate in Chapter 13 cases. The formula

           (“prime plus”) approach adopted in Till calculates the present value of deferred

           cash payments to a secured lender using a risk-free interest rate (i.e., the prime




                                                  2
Case 20-31778-KLP        Doc 32   Filed 10/08/20 Entered 10/08/20 10:55:06              Desc Main
                                  Document     Page 3 of 4


             rate), and adjusting that rate — by 100 to 300 basis points — to account for risk.

             541 U.S. 465 (2004).

          13) The prime rate of interest at the time the bankruptcy was filed was 4.37%. See,

             https://www.statista.com/statistics/290673/auto-loan-rates-usa/

          14) The Chapter 13 Till Interest Rate pursuant to the United States Bankruptcy Court

             for the Middle District of North Carolina was 6.25% at the time the bankruptcy

             was filed. See www.ncmb.uscourts.gov/till.

          15) The rate used by the Middle District of North Carolina considers less than a two

             point risk factor on the prime rate and is therefore an appropriate rate of interest.

             The Debtor’s proposed rate of prime minus .12% is an inappropriate rate of

             interest.

          WHEREFORE, Apple Federal Credit Union objects to the confirmation of the

   Chapter 13 plan.

                                                        Respectfully submitted,

                                                        SILVERMAN THEOLOGOU, LLP

                                                        /s/ Diana C. Theologou, Esq.
                                                        DIANA C. THEOLOGOU, ESQ.
                                                        Bar # 14284
                                                        11200 Rockville Pike, Suite 520
                                                        N. Bethesda, Maryland 20852
                                                        Phone: 301-468-4990
                                                        Fax: 301-468-0215
                                                        dtheologou@silvermanlegal.com
                                                        Attorney for Apple Federal Credit
                                                        Union




                                                    3
Case 20-31778-KLP    Doc 32   Filed 10/08/20 Entered 10/08/20 10:55:06       Desc Main
                              Document     Page 4 of 4




                              CERTIFICATE OF SERVICE

         I, Diana C. Theologou, Esq. of 11200 Rockville Pike, Suite 520, North
   Bethesda, MD 20852 certify that on the 8th of October 2020 the foregoing Objection
   to Confirmation was served by first class mail, postage prepaid, on:

         Chapter 13 Trustee
         Carl M. Bates
         PO Box 1819
         Richmond, VA 23218

         James E. Kane
         Kane & Papa, PC
         1313 East Cary St.
         PO Box 508
         Richmond, VA 23218

         Patrick James Hosty
         11007 Copeland Court
         Fredericksburg, VA 22407


                                                  SILVERMAN THEOLOGOU, LLP

                                                  /s/ Diana C. Theologou, Esq.
                                                  DIANA C. THEOLOGOU, ESQ.
                                                  Bar # 14284
                                                  11200 Rockville Pike, Suite 520
                                                  N. Bethesda, Maryland 20852
                                                  Phone: 301-468-4990
                                                  Fax: 301-468-0215
                                                  dtheologou@silvermanlegal.com
                                                  Attorney for Apple Federal Credit
                                                  Union




                                              4
